Citation Nr: 0809109	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling, effective November 15, 2002, and 70 percent 
disabling, effective July 10, 2006.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing is of record.  The Board remanded 
the veteran's appeal for further development in December 
2005.  It has since been returned to the Board for further 
appellate action.


REMAND

After the RO's most recent consideration of the veteran's 
claim, additional pertinent VA outpatient records were 
received.  The veteran has not waived his right to have this 
evidence initially considered by the originating agency.

In a November 2007 rating decision, the RO denied the 
veteran's claim for a total rating based on unemployability 
due to service-connected disabilities.  The Board has 
construed written argument submitted by the veteran's 
representative in February 2008 as a notice of disagreement 
with the November 2007 rating decision.  Because the notice 
of disagreement placed the issue in appellate status, the 
matter must be remanded for the RO to issue a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Moreover, the veteran's PTSD claim and 
unemployability claim are inextricably intertwined.  
Therefore, the unemployability claim should be developed for 
Board consideration before the Board decides the PTSD claim. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a Statement of the 
Case on the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities and 
should be informed of the requirements to 
perfect an appeal with respect to this 
new issue.

2.  The RO should undertake any 
development it determines to be 
warranted.  

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for a 
higher initial rating for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



